Order filed December 18, 2012.




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00841-CR
                                ____________

                      DALILA ATHENA MEDEL, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 14
                            Harris County, Texas
                        Trial Court Cause No. 1810600


                                    ORDER

      On December 12, 2012, appellant filed a motion to dismiss this appeal. In a
criminal case, the appellant and her attorney must sign the written motion to
dismiss. See Tex. R. App. P. 42.2(a). The motion is not signed by appellant.
Accordingly, we issue the following order.
      We order appellant to file an amended or supplemental motion dismiss
containing appellant’s signature with the clerk of this court within 10 days of the
date of this order.
                                 PER CURIAM